DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2022 has been entered.

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 17/340,426 filed on 29 September 2022.
Claims 1, 2, 6, 8, 9, 13, 15, 16, and 19 have been amended. 
Claims 1-20 are currently pending and have been examined.

 Response to Arguments

A. Claim Rejections – 35 U.S.C. § 112(a):

Claims 1-20 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. Applicant’s remarks and/or arguments have been considered and are persuasive. Accordingly, the rejection of the pending claims under 35 U.S.C. 112(a), is withdrawn.

B. Claim Rejections – 35 U.S.C. § 112(b):

Claims 2, 9, and 16 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Applicant’s remarks and/or arguments have been considered and are persuasive. Accordingly, the rejection of the pending claims under 35 U.S.C. 112(b), is withdrawn.

C. Claim Rejections – 35 U.S.C. § 101:

Claims 1-20 stand rejected under 35 U.S.C. § 101 as being directed to a judicial exception. 

1. Applicant argues that the claimed invention is not abstract and does not fall into any one of the identified groupings. 

Examiner respectfully disagrees. Determining whether an item and/or service associated with a transaction is included in an approved and/or restricted list via categorization of the item or service in question is an economic and/or commercial principle/concept long practiced which is an abstract idea. In this instance the claims are directed towards the similar practice of managing filtered and/or categorized transactions while using rules and/or instructions to facilitate executing filtered (categorized or restricted) transactions in a remote manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Representative claim 1 recites: “… receiving, … a transaction request comprising transaction data …, transmitting the transaction request …; determining, …, a status of a merchant of the merchant server based on processing of the transaction data, wherein the transaction data includes purchase transactions associated with a transaction vehicle, and wherein the status of the merchant is indicative of a participating status or a non-participating status to a service; upon determining the status of the merchant is indicative of the participating status to the service and the transaction data includes unique identifiers for one or more items associated with the transaction request, transmitting, …, the transaction request …, forwards the transaction request …; categorizing, in real-time … using the transaction data, one or more items associated with the transaction request into one or more categories, … identifying category and subcategory values associated with the one or more items by checking an approved product list file associated with the transaction request stored …; transmitting, …, the transaction request based on the one or more categories …, … verifies the categorized items to complete the transaction request, and generating, …, a presentation of the categorized items associated with the transaction request, wherein the merchant interacts … to review, track, and update information associated with the categorized items.  …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that the claims recite additional elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field – e.g., categorizing a plurality of items associated with transaction requests based on identifying values from a database.  

Examiner respectfully disagrees. Using a database for categorization, classifying, sorting, organizing, and/or grouping purposes is an economic and/or commercial principle/concept long practiced by merchants which is an abstract idea.

In the instant application, there is no actual improvement made to the operations or physical structure of the additional elements claimed. Furthermore, there are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Applicant’s argument is therefore unpersuasive. 

3. Applicant argues that the claims integrate the judicial exception into a practical application by meaningful employing the information provided by the limitations.

Examiner respectfully disagrees. The claims are not directed to a technological improvement inasmuch as the computer related devices recited – “acquirer server”, “filtered transaction processing server”, “merchant server”, “API server”, “acquirer server”, “authorization server”, “display unit”, “database”, “transaction network”, “categorization engine”, recited are no more than a field of use and/or merely recites a field of use in which the steps recited are intended to be applied, and, which only serves to perform computer functions that are well-known to the industry.

In the instant application, there is no actual improvement made to the operations or physical structure of the additional elements claimed. Furthermore, there are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Applicant’s argument is therefore unpersuasive. 

4. Applicant argues that the Examiner is required to cite evidence establishing that the elements are well-understood, routine or conventional. 

Examiner respectfully disagrees. With regard to factual evidence requirements under the Berkheimer standard, no argument and/or reasoning has been made by Examiner construing the claims as well-understood, routine, and conventional. Thus the requiring of evidentiary support is not an issue and rendered moot. Applicant’s argument is therefore unpersuasive. 

5. Applicant argues that the claim as a whole provides significantly more than the abstract idea.

Examiner respectfully disagrees. When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate executing filtered (categorized or restricted) transactions in a remote manner comprising the steps of merely receiving, determining, transmitting (forwarding), categorizing, checking (verifying), presenting (displaying), reviewing, updating, and tracking transaction data/information using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Applicant’s argument is therefore unpersuasive. 

The rejection is therefore maintained. 

D. Claim Rejections – 35 U.S.C. § 103:

Claims 1-20 stand rejected under 35 U.S.C. § 103 as being unpatentable over CHEN, in view of SCIPIONI, further in view of SENGHORE.

Examiner notes that Applicant’s arguments are made with respect to the amended claims. Examiner disagrees with the Applicant's conclusion that the pending claims as amended are in condition for allowance, as the amended claims have been considered but are moot in view of the .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed towards managing filtered and/or categorized transactions. Claim 1 is directed to the abstract idea of using rules and/or instructions to facilitate executing filtered (categorized or restricted) transactions in a remote manner comprising the steps of merely receiving, determining, transmitting (forwarding), categorizing, checking (verifying), presenting (displaying), reviewing, updating, and tracking transaction data/information which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites: “… receiving, … a transaction request comprising transaction data …, transmitting the transaction request …; determining, …, a status of a merchant of the merchant server based on processing of the transaction data, wherein the transaction data includes purchase transactions associated with a transaction vehicle, and wherein the status of the merchant is indicative of a participating status or a non-participating status to a service; upon determining the status of the merchant is indicative of the participating status to the service and the transaction data includes unique identifiers for one or more items associated with the transaction request, transmitting, …, the transaction request …, … forwards the transaction request …; categorizing, in real-time … using the transaction data, one or more items associated with the transaction request into one or more categories, … identifying category and subcategory values associated with the one or more items by checking an approved product list file associated with the transaction request stored …; transmitting, …, the transaction request based on the one or more categories …, … verifies the categorized items to complete the transaction request, and generating, …, a presentation of the categorized items associated with the transaction request, wherein the merchant interacts … to review, track, and update information associated with the categorized items.  …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “acquirer server”, “filtered transaction processing server”, “merchant server”, “API server”, “acquirer server”, “authorization server”, “display unit”, “database”, “transaction network”, “categorization engine”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to facilitate executing filtered (categorized or restricted) transactions in a remote manner comprising the steps of merely receiving, determining, transmitting (forwarding), categorizing, checking (verifying), presenting (displaying), reviewing, updating, and tracking transaction data/information.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate executing filtered (categorized or restricted) transactions in a remote manner comprising the steps of merely receiving, determining, transmitting (forwarding), categorizing, checking (verifying), presenting (displaying), reviewing, updating, and tracking transaction data/information using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 1 is not patent eligible.

Independent claim 8 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 8 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 8 applies to claim 1 accordingly.

Independent claim 15 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 15 corresponds to the subject matter of claim 1 in terms of a computer readable medium (e.g., manufacture). Therefore the reasoning provided for claim 15 applies to claim 1 accordingly.

Dependent claims 2-7, 9-14 and 16-20 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under U.S.C. 103(a) as being unpatentable over Chen et al., US 2006/0151598 (“Chen”), in view of Scipioni et al., US 7,945,512 (“Scipioni”), further in view of Senghore et al., US 2011/0078011 (“Senghore”).

Re Claim 1: (Currently Amended) Chen discloses a computer-implemented method of executing filtered electronic transactions, comprising: 

receiving, by an acquirer server of a filtered transaction processing server, a transaction request comprising transaction data from a merchant server, (Abstract; FIG. 5A; ¶¶[0008, 0009])

Chen doesn’t explicitly disclose:

… the merchant server transmitting the transaction request via one or more application programming interface (API) servers; 

Scipioni, however, makes this teaching in a related endeavor (C3 L9-22; C5 L1-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scipioni with the invention of Chen as described above for the motivation of appropriately prioritizing spending, spending habits, and money management in general. 

Chen doesn’t explicitly disclose:

determining, by the acquirer server, a status of a merchant of the merchant server based on processing of the transaction data, 

wherein the transaction data includes purchase transactions associated with a transaction vehicle, and wherein the status of the merchant is indicative of a participating status or a non-participating status to a service; 

upon determining the status of the merchant is indicative of the participating status to the service and the transaction data includes unique identifiers for one or more items associated with the transaction request, …

Senghore, however, makes this teaching in a related endeavor (Abstract; ¶¶[0015, 0038, 0043-0046, 0089, 0106]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Senghore with the invention of Chen as described above for the motivation of enhancing consumer transaction activity.

Chen further discloses:

… transmitting, by the acquirer server, the transaction request to a first transaction network, wherein the first transaction network forwards the transaction request to a categorization engine of the filtered transaction processing server; (FIG. 8: 808 FIG. 9: 904; ¶¶[0008-0009, 0021, 0027-0029])

Chen doesn’t explicitly disclose:

categorizing, in real-time by the categorization engine using the transaction data, one or more items associated with the transaction request into one or more categories, the categorization engine identifying category and subcategory values associated with the one or more items by checking an approved product list file associated with the transaction request stored in a database; 

Scipioni, however, makes this teaching in a related endeavor (C6 L1-11; C7 L5-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scipioni with the invention of Chen as described above for the motivation of appropriately prioritizing spending, spending habits, and money management in general. 

Chen further discloses:

transmitting, by the filtered transaction processing server, the transaction request based on the one or more categories to an authorization server,  (¶¶[0008-0009, 0048, 0052, 0072]) 

wherein the authorization server verifies the categorized items to complete the transaction request, … (¶¶[0009])

… generating, via an interface of a display unit, a presentation of the categorized items associated with the transaction request, (¶¶[0057, 0059])

wherein the merchant interacts with the interface of the display unit to review, track, and update information associated with the categorized items. (FIG. 10: 1016, 1022; ¶¶[0063, 0071])

Re Claim 2: (Currently Amended) Chen in view of Scipioni in view of Senghore discloses the method of claim 1. Chen doesn’t explicitly disclose:

wherein the forwarding of the transaction request by the first transaction network to the categorization engine, further comprising: 

transmitting the transaction request to a switching server by the first transaction network; 

determining the transaction request includes the unique identifiers; and 

transmitting the transaction request to the categorization engine upon determining the transaction request includes the unique identifiers .  

Scipioni, however, makes this teaching in a related endeavor (C6 L1-11; C7 L5-11, L14-18; C8 L40-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scipioni with the invention of Chen as described above for the motivation of appropriately prioritizing spending, spending habits, and money management in general. 

Re Claim 3: (Original) Chen in view of Scipioni in view of Senghore discloses the method of claim 1. Chen further discloses: 

wherein the one or more categories comprise at least one of a medical expenditure, a food expenditure, an excluded expenditure, or an unknown expenditure.  (¶¶[0008, 0028])

Re Claim 4: (Previously Presented) Chen in view of Scipioni in view of Senghore discloses the method of claim 1. Chen further discloses:

wherein the transaction data is generated upon a payment vehicle being provided at the merchant server, the payment vehicle comprising a prefunded credit card or an Electronic Benefits Transfer (EBT) card.  (¶[0006])

Re Claim 5: (Previously Presented) Chen in view of Scipioni in view of Senghore discloses the method of claim 1. Chen further discloses:

further comprising: determining, by the categorization engine, a filtered transaction eligibility of each of the one or more items based at least on one or more approved product lists stored in the database of the filtered transaction processing server.  (¶¶[0004, 0008-0009, 0026, 0047])

Re Claim 6: (Currently Amended) Chen in view of Scipioni in view of Senghore discloses the method of claim 1. Chen doesn’t explicitly disclose:

further comprising: upon determining the status of the merchant is indicative of the non-participating status to the service, transmitting, by the acquirer server, the transaction request to a second transaction network.  

Senghore, however, makes this teaching in a related endeavor (Abstract; ¶¶[0008, 0011, 0013, 0015, 0106]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Senghore with the invention of Chen as described above for the motivation of enhancing consumer transaction activity.

Re Claim 7: (Previously Presented) Chen in view of Scipioni in view of Senghore discloses the method of claim 1. Chen further discloses:

wherein the transmitting of the transaction request to the authorization server to complete the transaction request comprises communicating with an issuer server to settle transaction amounts from one or more accounts, each of the one or more accounts corresponding to a respective one of the one or more categories.  (¶¶[0046, 0048, 0052, 0066, 0071])

Re Claim 8: (Currently Amended) Claim 8, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 8 is rejected in the same or substantially the same manner as claim 1.

Re Claim 9: (Currently Amended) Claim 9, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 9 is rejected in the same or substantially the same manner as claim 2.

Re Claim 10: (Original) Claim 10, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 3.

Re Claim 11: (Previously Presented) Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 4.

Re Claim 12: (Previously Presented) Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 5.

Re Claim 13: (Currently Amended) Claim 13, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 6.

Re Claim 14: (Previously Presented) Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 7.

Re Claim 15: (Currently Amended) Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 1.

Re Claim 16: (Currently Amended) Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 2.

Re Claim 17: (Previously Presented) Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claims 3 and 4. Accordingly, claim 17 is rejected in the same or substantially the same manner as claims 3 and 4.

Re Claim 18: (Previously Presented) Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 5.

Re Claim 19: (Currently Amended) Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 6.

Re Claim 20: (Previously Presented) Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 7.




Conclusion

Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692